DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/10/2020 and the Remarks and Amendments filed on 3/17/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being obvious over Araya et al. (Araya et al, “An ensemble learning framework for anomaly detection in 

Regarding claim 1, Araya discloses [a] computer program stored in a non-transitory computer readable storage medium wherein when the computer program is executed in one or more processors, the computer program performs the following method for anomaly detection of data using a network function, the method comprising: (Abstract; “this research proposes a new pattern-based anomaly classifier, the collective contextual anomaly detection using sliding window (CCAD-SW)framework”, suggesting a method for anomaly detection of data; and Page 196, Figure 5; “Data Storage” discloses the non-transitory computer readable medium and the ”Model Trainer Engine” discloses the processor)
determining whether there is an anomaly in the input data based on output data for input data of at least one of the plurality of generated anomaly detection sub models and the input data (Page 198-201, §5 “EAD Framework”; an anomaly is determined based on output data for input data of at least one of the plurality of generated anomaly detection sub models and the input data, the plurality of sub-models being the anomaly classifiers; and Figures 5 and 7; the figures disclose determining whether there is an anomaly in the input data based on output data from the plurality of sub-models (learner models or anomaly classifiers).
Araya fails to explicitly disclose an anomaly detection model for performing anomaly detection independently of a normal pattern of data; including a plurality of anomaly detection sub models including a trained network function using a plurality of mutually distinguishable training data sub sets included in the training data set; calculating input data using at least one of the plurality of generated anomaly detection sub models based on the generation time of each of the plurality of anomaly detection sub models.
Sakurada discloses an anomaly detection model for performing anomaly detection independently of a normal pattern of data (Page 1, Column 2; For this reason, training the machine to learn the normal state and displaying the reconstruction error as the anomaly score is valuable”, suggesting an anomaly detection model that uses a reconstruction error to detect anomalies instead of anomalies contained within the input training data.  Note that the limitation “for performing anomaly detection independently of a normal pattern of data” is intended use and is not afforded patentable weight.  It is nevertheless disclosed by Sakurada in that the reconstruction error of the anomaly detection model provides for anomaly detection independent of a normal pattern of data that does not include anomalies; and Page 2, Column 1; “in this paper we focus on the dimensionality reduction and determine the difference in performances according to the reconstruction error”, which further discloses an anomaly detection model that performs anomaly detection independently of a normal pattern of data through the calculation of a reconstruction error; and Page 2, Column 1; “We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples”).
Araya and Sakurada are analogous art because both are concerned with training anomaly detection models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in anomaly detection models to combine the anomaly detection model of Sakurada with the computer program and anomaly detection technique of Araya to yield the predictable result of an anomaly detection model for performing anomaly detection independently of a normal pattern of data. The motivation for doing so would be to better detect anomalies in data by applying feature learning and autoencoders (Sakurada; Conclusion).
Oliner discloses including a plurality of anomaly detection sub models including a trained network function using a plurality of mutually distinguishable training data sub sets included in the training data set ([0144]; “Data models and their objects can be designed by knowledge managers in an organization, and they can enable downstream users to quickly focus on a specific set of data. For example, a user can simply select an "e-mail activity" data model object to access a dataset relating to e-mails generally (e.g., sent or received), or select an "e-mails sent" data model object (or data sub-model object) to access a dataset relating to e-mails sent”, which discloses the use of anomaly detection sub models that are selectable by a user; and [0145]; “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events”, which discloses, under a broadest reasonable interpretation of the claim language, using mutually distinguishable training data sub sets included in the training data set; and [0260] and Figure 14A; “The predictive model can be any of predictive models 1410. The predictive model is trained using values of time series 1420, time series 1422, and time series 1430 from training period 1440”, which discloses a plurality of anomaly detection sub models including a trained network function (such as a neural network model) that uses a plurality of mutually distinguishable training data sub sets (time series 1420, time series 1422, and time series 1430) included in the training set (training period 1440); and [0258]; “FIG. 14A illustrates an example of generating and selecting predictive models for a time series, in accordance with embodiments of the present disclosure. As shown in FIG. 14A, predictive models 1410 can be generated for a given time series. Selected model 1416, which is a subset of predictive models 1410 is selected from predictive models 1410 for use in anomaly detection based on an analysis of outputs (e.g., predicted values) from predictive models 1410 ”; see also [0257-0262])
calculating input data using at least one of the plurality of generated anomaly detection sub models based on the generation time of each of the plurality of anomaly detection sub models ([0258]; “As shown in FIG. 14A, predictive models 1410 can be generated for a given time series. Selected model 1416, which is a subset of predictive models 1410 is selected from predictive models 1410 for use in anomaly detection based on an analysis of outputs (e.g., predicted values) from predictive models 1410. As will later be described in additional detail, generating and selecting predictive models can optionally be an iterative process where in each iteration, predictive models 1410 are evaluated and narrowed until one or more models (e.g., selected model 1416) is selected for anomaly detection associated with the time series”, which discloses, under a broadest reasonable interpretation of the claim language, the consideration of the generation time (or for a given time series) of each of the plurality of the anomaly detection sub models; and [0259]; “In particular, each predictive model may learn to generate predicted values associated with the time series using values of at least one other time series”, which discloses calculating the input data resulting in predicted values using at least one of the plurality of generated anomaly detection sub models; and [0260]; “In particular, the predictive model uses values of those time series to learn to predict values of time series 1430 from values of time series 1420 and time series 1422. Although this example is for predicting values of time series 1430 from values of two other time series, it should be appreciated that values of any number of time series may be used to learn and predict the time series (e.g., one or more) and different numbers of time series and different time series may be used for different ones of predictive models 1410”; see also [0257-0262]).
Araya, Sakurada, and Oliner are analogous art because all are concerned with training anomaly detection models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in anomaly detection and machine learning to combine the anomaly detection submodels and mutually distinguishable training data of Oliner with the computer program and anomaly detection technique of Araya and Sakurada to yield the predictable result of including a plurality of anomaly detection sub models including a trained network function using a plurality of mutually distinguishable training data sub sets included in the training data set; calculating input data using at least one of the plurality of generated anomaly detection sub models 


Regarding claim 15, it is a method claim that contains steps that correspond to steps of claim 1, and is rejected for the same reason as claim 1.

Regarding claim 16, it is a computing device claim that contains steps that correspond to steps of claim 1, and is rejected for the same reason as claim 1.

Regarding claim 2, the rejection of claim 1 is incorporated and Araya further discloses wherein each of the plurality of training data sub sets includes different training data which are grouped by a predetermined criterion, and (Page 197, Column 1, §4.2; “The CCAD-SW framework is based on the assumption that historical sensor data are for the most part normal. Based on this assumption, initially, a subset at the end of this dataset was set aside to assess the specificity of the model. This dataset was not part of model selection (parameter tuning) or model training. Subsequently, the remaining dataset (the “real dataset”) was split into real training and real testing datasets. Moreover, an anomalous dataset was artificially generated”, suggesting that multiple datasets are used for training the plurality of sub-models used in ensemble learning, further suggesting using a plurality of training data sub sets included in the training data set that are grouped by a predetermined criterion such as history
the predetermined criterion includes at least one of a generation time interval of the training data and a domain of the training data (Page 196, Column 1; “This research proposes the CCAD-SW framework illustrated in Fig. 5. The framework is an adaptation of the collective contextual anomaly detection (CCAD) framework [4]. The CCAD identifies collective contextual anomalies using a non-overlapping sliding window approach. As a result, the framework can identify anomalies only after a time t equal to the time length of a sliding window. For instance, if hourly sliding window sensor data are considered, anomalies can be identified after 1 h. Moreover, depending on the size of the sliding window, the delay can be a day, a week, and so on”, suggesting a time interval and domain for training data using a “sliding window” approach).

Regarding claim 3, the rejection of claim 1 is incorporated and Araya further discloses wherein the plurality of anomaly detection sub models includes a first anomaly detection sub model including a first network function trained with the first training data sub set configured by training data generated during a first time interval and (Page 196, Column 1; “The CCAD identifies collective contextual anomalies using a non-overlapping sliding window approach. As a result, the framework can identify anomalies only after a time t equal to the time length of a sliding window. For instance, if hourly sliding window sensor data are considered, anomalies can be identified after 1 h. Moreover, depending on the size of the sliding window, the delay can be a day, a week, and so on”, suggesting a first time interval for training data using a “sliding window” approach; and Abstract; “To enhance the  anomaly detection capacity of the CCAD-SW, this research also proposes the ensemble  anomaly detection (EAD) framework. The EAD is a generic framework that combines several anomaly detection classifiers using majority voting”, suggesting generating an anomaly detection model (EAD framework) including a plurality of anomaly detection sub models (several anomaly detection classifiers); and Page 195, Column 2; “The authors categorized feature spaces and trained a neural network with separate features to create several classifiers. Subsequently, these classifiers independently performed attack detection, and their results were later combined to produce the final decision”, suggesting models including a trained network function (trained neural network) using a plurality of training data sub sets (feature spaces) in the training data set)
a second anomaly detection sub model including a second network function trained with the second training data sub set configured by training data generated during a second time interval which is different from the first time interval (Page 196, Column 1; “The CCAD identifies collective contextual anomalies using a non-overlapping sliding window approach. As a result, the framework can identify anomalies only after a time t equal to the time length of a sliding window. For instance, if hourly sliding window sensor data are considered, anomalies can be identified after 1 h. Moreover, depending on the size of the sliding window, the delay can be a day, a week, and so on”, suggesting a second time interval for training data using a “sliding window” approach that is different from the first time interval; and Abstract; “To enhance the anomaly detection capacity of the CCAD-SW, this research also proposes the ensemble anomaly detection (EAD) framework. The EAD is a generic framework that combines several anomaly detection classifiers using majority voting”, suggesting generating an anomaly detection model (EAD framework) including a plurality of anomaly detection sub models (several anomaly detection classifiers), including at least a second sub-model; and Page 195, Column 2; “The authors categorized feature spaces and trained a neural network with separate features to create several classifiers. Subsequently, these classifiers independently performed attack detection, and their results were later combined to produce the final decision”, suggesting models including a trained network function (trained neural network) using a plurality of training data sub sets (feature spaces) in the training data set).

Regarding claim 4, the rejection of claims 1 and 3 are incorporated and Araya further discloses wherein an initial weight of the second network function at least partially shares a weight of the trained first network function (Page 192, Column 2; “The EAD is a generic framework that combines several anomaly detection classifiers using majority voting. In this study, it is assumed that each anomaly classifier has equal weight”, suggesting that an initial weight of the second network function at least partially shares a weight of the trained first network function, the network functions being neural networks).

Regarding claim 5, the rejection of claims 1 and 3 are incorporated and Araya further discloses wherein the first time interval is earlier than the second time interval and (Page 196, Column 1; “The CCAD identifies collective contextual anomalies using a non-overlapping sliding window approach. As a result, the framework can identify anomalies only after a time t equal to the time length of a sliding window. For instance, if hourly sliding window sensor data are considered, anomalies can be identified after 1 h. Moreover, depending on the size of the sliding window, the delay can be a day, a week, and so on”, suggesting a first time interval for training data using a “sliding window” approach that is earlier than the second time interval)
the first anomaly detection sub model is generated earlier than the second anomaly detection sub model (Page 201, Column 1; “ As a result, the lth Anomaly classifier creates n(Sl) different anomaly classifiers, where n(Sl)is the number of elements of set Sl. For instance the first Anomaly classifier creates p anomaly classifiers, and the last, which is the nth, creates r anomaly classifiers”, suggesting that anomaly detection sub-models are generated in a sequential fashion, further suggesting that a first anomaly detection sub-model is generated earlier than the second anomaly detection submodel.  Further, the creation of the submodels is iterative, as suggested in algorithms 1 and 2, again suggesting that the models are generated in a sequential fashion).

Regarding claim 6, the rejection of claim 1 is incorporated and Araya further discloses wherein the network function is a network function including a dimensionality reduction network and a dimensionality restoration network (Page 193, Column 1; “An autoencoder [11] is an unsupervised artificial neural network that is trained to reproduce input vectors as output vectors [12]. Fig. 1 represents an autoencoder; in this figure, Layer L1 is the input layer, Layers L2, L3 and L4 are the hidden layers, and Layer L5 is the output layer. During training, the input dataset {x1, x2, . . ., xm} is compressed through three hidden layers into a lower-dimensional latent subspace to reproduce the output {xˆ1, xˆ2,. . ., xˆm}. Assuming that each data sample xi ∈ RD, is represented by a vector of D different variables, the training objective is to construct the outputs by minimizing the reconstruction error in Eq. (1)”, suggesting an autoencoder that is a network function that includes both a dimensionality reduction network and a dimensionality restoration network; and Page 198, Column 1; “Autoencoder provides non-linear dimensionality reduction giving the CCAD-SW framework computational efficiency gains [51] and improved classification accuracy [52] compared to other dimensionality reduction techniques such as PCA or Kernel PCA”, further suggesting dimensionality reduction).

Regarding claim 7, the rejection of claim 1 is incorporated and Araya further discloses wherein the trained network function is trained only with normal data which does not include an anomaly as training data and (Page 197, Column 1; “Real training dataset (Dtrain): A subset of the historical dataset that is used to train a model to learn normal consumption behaviour”, suggesting that the trained network function is trained only with normal data that excludes anomalies; and Page 203, Column 2; “In this step, a CCAD-SW anomaly detection classifier based on autoencoder was implemented and the anomaly class of normal and anomalous test datasets determined”, further suggesting training only with normal data)
is trained to reduce and restore the dimensionality of the training data (Page 193, Column 1; “An autoencoder [11] is an unsupervised artificial neural network that is trained to reproduce input vectors as output vectors [12]. Fig. 1 represents an autoencoder; in this figure, Layer L1 is the input layer, Layers L2, L3 and L4 are the hidden layers, and Layer L5 is the outptut layer. During training, the input dataset {x1, x2, . . ., xm} is compressed through three hidden layers into a lower-dimensional latent subspace to reproduce the output {xˆ1, xˆ2,. . ., xˆm}” Assuming that each data sample xi ∈ RD, is represented by a vector of D different variables, the training objective is to construct the outputs by minimizing the reconstruction error in Eq. (1), suggesting that the network function (autoencoder) is trained to reduce and restore the dimensionality of the training data; and Page 198, Column 1; “Autoencoder provides non-linear dimensionality reduction giving the CCAD-SW framework computational efficiency gains [51] and improved classification accuracy [52] compared to other dimensionality reduction techniques such as PCA or Kernel PCA”, further suggesting dimensionality reduction).

Regarding claim 8, the rejection of claim 1 is incorporated and Araya further discloses generating output data obtained by generating dimensionality reduction data by reducing a dimensionality of the input data by a network included in the anomaly detection sub model and then restoring the dimensionality of the dimensionality reduction data (Page 193, Column 1; “An autoencoder [11] is an unsupervised artificial neural network that is trained to reproduce input vectors as output vectors [12]. Fig. 1 represents an autoencoder; in this figure, Layer L1 is the input layer, Layers L2, L3 and L4 are the hidden layers, and Layer L5 is the output layer. During training, the input dataset {x1, x2, . . ., xm} is compressed through three hidden layers into a lower-dimensional latent subspace to reproduce the output {xˆ1, xˆ2,. . ., xˆm}” Assuming that each data sample xi ∈ RD, is represented by a vector of D different variables, the training objective is to construct the outputs by minimizing the reconstruction error in Eq. (1), suggesting that the network (autoencoder)included in the anomaly detection sub model generates output data and the restores the dimensionality of the dimensionality reduction data; and Page 198, Column 1; “Autoencoder provides non-linear dimensionality reduction giving the CCAD-SW framework computational efficiency gains [51] and improved classification accuracy [52] compared to other dimensionality reduction techniques such as PCA or Kernel PCA”, further suggesting dimensionality reduction).

Regarding claim 9, the rejection of claim 1 is incorporated and Araya further discloses determining whether there is an anomaly in the input data, based on a reconstruction error calculated based on the comparison of the output data and the input data (Page 193, Column 1; “An autoencoder [11] is an unsupervised artificial neural network that is trained to reproduce input vectors as output vectors [12]. Fig. 1 represents an autoencoder; in this figure, Layer L1 is the input layer, Layers L2, L3 and L4 are the hidden layers, and Layer L5 is the output layer. During training, the input dataset {x1, x2, . . ., xm} is compressed through three hidden layers into a lower-dimensional latent subspace to reproduce the output {xˆ1, xˆ2,. . ., xˆm}” Assuming that each data sample xi ∈ RD, is represented by a vector of D different variables, the training objective is to construct the outputs by minimizing the reconstruction error in Eq. (1),” (emphasis added), suggesting determining whether there is an anomaly in the input data, based on a reconstruction error calculated based on the comparison of the output data and the input data; and Page 193, Equation 1; the formula compares input and output values to determine a reconstruction error).

Regarding claim 10, the rejection of claim 1 is incorporated and Araya further discloses determining that there is an anomaly in the input data when all the plurality of anomaly detection sub models included in the anomaly detection model determines that there is an anomaly in the input data (Page 201, Column 1; “The objective of the Ensembler is to combine the hypotheses of all the Anomaly classifiers to create a new ensemble anomaly classifier. In this research, by assuming that all learners have equal weight, all possible combinations of all Anomaly classifiers are used to create ensemble anomaly classifiers. The majority vote of the anomaly classifiers is used as the decision or output of the Ensembler”, suggesting that an anomaly is determined when all the plurality of anomaly detection sub models (classifiers) determines that there is an anomaly in the input data).

Regarding claim 11, the rejection of claims 1 and 3 are incorporated and Araya further discloses determining whether there is an anomaly in input data using the second anomaly detection sub model; and determining whether there is an anomaly in input data using the first anomaly detection sub model when the second anomaly detection sub model determines that there is an anomaly in the input data (Page 201, Column 1; “The objective of the Ensembler is to combine the hypotheses of all the Anomaly classifiers to create a new ensemble anomaly classifier. In this research, by assuming that all learners have equal weight, all possible combinations of all Anomaly classifiers are used to create ensemble anomaly classifiers. The majority vote of the anomaly classifiers is used as the decision or output of the Ensembler”, suggesting that an anomaly is determined when all the plurality of anomaly detection sub models (classifiers) determines that there is an anomaly in the input data, so, under a broadest reasonable interpretation of the claim language, when both sub models or classifiers detect that there is an anomaly in the input data, both models are used in the ensemble approach as taught by the reference).

Regarding claim 12, the rejection of claims 1, 3, and 4 are incorporated and Araya further discloses wherein a predetermined number of layers among layers of a dimensionality reduction network of the second network function sets a weight of a corresponding layer of the first network function which is previously learned as an initial weight (Page 202, Column 1; “Initially, the autoencoder model was tuned. Various configurations of the regularization parameter (L1), number of epochs, and the activation function as well as both shallow and deep networks were considered. A model that resulted in a minimum stable Mean Square Error (MSE) was finally selected. The parameters selected for the model are given in Table 3.  The next step was repeated training and testing”, suggesting that, under a broadest reasonable interpretation of the claim language, that the same autoencoder (dimensionality reduction network) is used for building each of the models, and each autoencoder sets the same weight as an initial weight; and Page 193, §2.3; the section discusses the autoencoder used for all models that applies the same weight for each model; and the autoencoder uses the same weight with a predetermined number of layers close to an input layer).

Regarding claim 13, the rejection of claims 1, 3, and 4 are incorporated and Araya further discloses wherein a predetermined number of layers among layers of a dimensionality restoration network of the second network function is initialized with a weight of a corresponding layer of the first network function which is previously learned at every learning epoch (Page 202, Column 1; “Initially, the autoencoder model was tuned. Various configurations of the regularization parameter (L1), number of epochs, and the activation function as well as both shallow and deep networks were considered. A model that resulted in a minimum stable Mean Square Error (MSE) was finally selected. The parameters selected for the model are given in Table 3.  The next step was repeated training and testing”, suggesting that, under a broadest reasonable interpretation of the claim language, that the same autoencoder (dimensionality reduction network) is used for building each of the models, and each autoencoder initializes weights of a corresponding layer of the first network function at every learning epoch; and Page 193, §2.3; the section discusses the autoencoder used for all models that applies the same weight for each model; and Figure 1; the autoencoder uses the same weight with a predetermined number of layers close to an input layer).

Claim 14 is rejected under 35 U.S.C. § 103 as being obvious over Araya in view of Sakurada and Oliner and further in view of Li et al. (US 9454958 B2, hereinafter “Li”).

Regarding claim 14, the rejection of claims 1, 3, and 5 are incorporated and Araya further discloses a first time interval and a second time interval (Page 196, Column 1; “The CCAD identifies collective contextual anomalies using a non-overlapping sliding window approach. As a result, the framework can identify anomalies only after a time t equal to the time length of a sliding window. For instance, if hourly sliding window sensor data are considered, anomalies can be identified after 1 h. Moreover, depending on the size of the sliding window, the delay can be a day, a week, and so on”, suggesting a second time interval for training data using a “sliding window” approach that is different from a first time interval)
a first anomaly detection sub model and a second anomaly detection sub model (Abstract; “To enhance the  anomaly detection capacity of the CCAD-SW, this research also proposes the ensemble  anomaly detection (EAD) framework. The EAD is a generic framework that combines several anomaly detection classifiers using majority voting”, suggesting generating an anomaly detection model (EAD framework) including a plurality of anomaly detection sub models (several anomaly detection classifiers))
only a part of the training data included in the first training data sub set is used to be trained (Page 197, Column 1, §4.2; “The CCAD-SW framework is based on the assumption that historical sensor data are for the most part normal. Based on this assumption, initially, a subset at the end of this dataset was set aside to assess the specificity of the model. This dataset was not part of model selection (parameter tuning) or model training. Subsequently, the remaining dataset (the “real dataset”) was split into real training and real testing datasets. Moreover, an anomalous dataset was artificially generated”, suggesting that a part of the training data included in the first training data sub set (real dataset) is used to be trained; and Page 202, Column 1; “Subsequently, from the remaining 90% of the dataset, a random 80% training dataset was selected with replacement”, further suggesting that a part of the training data included in the first training data sub set (real dataset) is used to be trained).
Araya fails to explicitly disclose wherein a first training data sub set configured by training data . . .  is sampled at a lower sampling ratio than a sampling ratio of the second training data sub set.
Li discloses wherein a first training data sub set configured by training data . . .  is sampled at a lower sampling ratio than a sampling ratio of the second training data sub set (Column 2, Line 67 – Column 3, Lines 1-3; “The first set of training data can include speech signals sampled at a first sampling rate (e.g. 16 kHz), and the second set of training data can include speech signals sampled at a second, lower sampling rate (e.g., 8 kHz)”, suggesting that one training data subset is sampled at a lower sampling ratio (sampling rate) than a sampling ratio (sampling rate) of a second training sub set)
Araya, Sakurada, Oliner, and Li are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the technique of sampling training data of Li with the anomaly detection model of Araya, Sakurada, and Oliner to yield the predictable result of wherein a first training data sub set configured by training data generated for the first time interval to generate the first anomaly detection sub model is sampled at a lower sampling ratio than a sampling ratio of the second 

Response to Arguments

Applicant’s arguments and amendments, filed on 3/17/2021, as well as the Terminal Disclaimer, filed on 3/12/2021, with respect to the nonstatutory, non-provisional, anticipatory-type double patenting rejection of claims 1-3 and 5-16 have been considered and are persuasive.  The nonstatutory, non-provisional, anticipatory-type double patenting rejection of claims 1-3 and 5-16 has been withdrawn.

Applicant’s arguments and amendments, filed on 3/17/2021, with respect to the 35 USC § 112(b) rejection of claims 1-16 have been considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-16 has been withdrawn.

Applicant’s arguments and amendments, filed on 3/17/2021, with respect to the 35 USC § 103 rejection of the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 15, and 16.  Araya, Sakurada, and Oliner are now being used to render claims 1, 15, and 16 obvious under 35 USC § 103.

Conclusion
                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125